STATE OF MICHIGAN

                            COURT OF APPEALS



CITIZENS FOR A BETTER ALGONAC                                        FOR PUBLICATION
COMMUNITY SCHOOLS and HEIDI                                          September 8, 2016
CAMPBELL,

               Plaintiffs-Appellants/Cross-
               Appellees,

v                                                                    No. 326583
                                                                     St. Clair Circuit Court
ALGONAC COMMUNITY SCHOOLS,                                           LC No. 14-001371-CZ

               Defendant-Appellee/Cross-
               Appellant.


Before: WILDER, P.J., and MURPHY and O’CONNELL, JJ.

O’CONNELL, J. (concurring in part and dissenting in part).

        Plaintiffs, Citizens for a Better Algonac Community Schools and Heidi Campbell, appeal
as of right the trial court’s order declaring that defendant, Algonac Community Schools, violated
the Open Meetings Act (OMA), MCL 15.261 et seq, but denying injunctive relief and attorney
fees. I respectfully dissent from the majority’s conclusion that the trial court may not grant
declaratory relief under the OMA. In all other respects, I concur in the majority’s opinion.
Because I conclude that the trial court may grant declaratory relief under the OMA, I would
affirm.

        The majority ably states the factual background of this case and the legal background of
the OMA. I agree with the majority that Speicher v Columbia Twp Bd of Trustees, 497 Mich.
125; 860 NW2d 51 (2014), should be given retroactive effect, and that plaintiffs were not
entitled to injunctive relief in this case. Where my analysis diverges is whether Speicher
prohibits the trial court from granting declaratory relief.

        While a party is only entitled to attorney fees and costs under MCL 15.271(4), MCL
15.271(1) provides that a party “may commence a civil action to compel compliance or to enjoin
further noncompliance with this act.” (Emphasis added). The disjunctive word “or” indicates
that enjoining future compliance is only one possible form of relief. See Paris Meadows, LLC v
City of Kentwood, 287 Mich. App. 136, 148; 783 NW2d 133 (2010). The Speicher Court
considered a similar circumstance. In that case, the plaintiff obtained declaratory relief under the
Open Meetings Act. Speicher, 497 Mich. at 128. The Michigan Supreme Court did not reverse

                                                -1-
the trial court for granting declaratory relief: it merely refused to allow attorney fees and costs
unless the plaintiff attained injunctive relief. Id. at 144.1 I would conclude that the trial court
validly granted the Citizens declaratory relief, but that they were not entitled to attorney fees
because they did not obtain injunctive relief.

       I would affirm.

                                                              /s/ Peter D. O’Connell




1
  Specifically, our Supreme Court stated, “[a]lthough the Court of Appeals concluded that the
plaintiff was nevertheless entitled to declaratory relief for defendants’ notice violation, he is not
entitled to receive court costs and actual attorney fees because he did not succeed in obtaining
injunctive relief in the action, as MCL 15.271(4) requires.” Speicher, 497 Mich. at 144.


                                                -2-